Citation Nr: 1535055	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine degenerative arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  At such time, the undersigned held the record open for 60 days, until June 16, 2015, for the receipt of additional evidence; however, to date, none has been received.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the April 2015 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Increased Rating Claims

The Veteran is service-connected for degenerative arthritis of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, each evaluated as 10 percent disabling from May 2, 2011.  He claims that such disabilities are more severe than as reflected by the currently assigned ratings.

The Board finds that a remand is necessary to afford the Veteran a VA examination so as to determine the current nature and severity of his service-connected disabilities.  In this regard, the Board observes that the Veteran was last examined by VA in August 2012.  However, at his April 2015 Board hearing, the Veteran testified that his service-connected disabilities had increased in severity.  Specifically, he reported that he has become more limited with regard to his daily and occupational activities.  He also indicated that his treatment provider has indicated that his range of back motion had decreased.  See Hearing Transcript, at 2-5; 18-23.  Thus, the Board finds that a remand is necessary to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected lumbar spine and radiculopathy disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Service Connection Claim

The Veteran claims that his current cervical spine disorder was either caused by service or is due to his service-connected lumbar spine disability.  As to the direct service connection claim, the Veteran claims that, in January 1974, he fell on ice and injured his back.  He reported at the April 2015 Board hearing that his back pain radiated from his lower to upper back.  At the hearing, the Veteran stated that, in October 1972, he sustained a fractured nose during a boxing match and, in April 1974, he suffered a concussion after he was hit in the head while playing volleyball.  He stated that he experienced neck pain after such injuries.  The Veteran contends that the injuries to his nose and head could have caused his current cervical spine disorder.  As to the secondary aspect of his claim, the Veteran contends that his lumbar spine disorder caused misalignment with his cervical spine.  See Hearing Transcript, at 12.  

The Veteran was afforded a VA examination in January 2013 to determine the nature and etiology of his cervical spine disorder.  The examiner opined that the Veteran's currently diagnosed cervical spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that service treatment records (STRs) and the separation examination were both silent for a cervical spine and right upper extremity condition.  The examiner also opined that the Veteran's cervical spine disorder was less likely as not proximately due to or the result of his service-connected lumbar spine disorder.  The examiner's rationale was, "as lower back and neck are two distinct and separate areas degenerative changes are not interdependent or related to each other."

The Board finds that the January 2013 VA examination report is inadequate to decide the claim and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As for the opinion regarding service connection on a direct basis, the Board finds that the examiner did not adequately consider the STRs indicating that the Veteran sustained head injuries during service.  Furthermore, the examiner did not address the September 1978 STR indicating that the Veteran's lower back pain radiated to his upper back.  With regard to the secondary service connection opinion, the Board finds the examiner's rationale inadequate.  The examiner did not explain how a lower back disorder could not affect the Veteran's cervical spine.  On remand, the examiner should consider the Veteran's claim that his lumbar spine disorder caused "misalignment" with the cervical spine.

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion from the January 2013 VA examiner so as to determine whether the Veteran's cervical spine disorder was caused by service or is secondary to his service-connected lumbar spine disorder.

All Claims

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  In this regard, the Veteran reported at his April 2015 Board hearing that he received treatment for his disabilities through Saint Mary Mercy Hospital and the Freedom Clinic.  He denied receiving VA treatment.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal, to include Saint Mary Mercy Hospital and the Freedom Clinic.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include records from Saint Mary Mercy Hospital and the Freedom Clinic.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature and severity of his lower back disability and radiculopathy of the right and left lower extremities.  The complete record, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All medically indicated tests should be accomplished.  

(A)  The examiner should discuss the current nature and severity of all manifestations of the Veteran's degenerative arthritis of the lumbar spine.  In particular, the examiner should identify the range of motion of the lumbar spine in degrees.  In this regard, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  If such factors result in additional loss of range of motion, such loss should be expressed in degrees. 

(B)  The examiner should state whether the Veteran's low back disability is manifested by muscle spasms or guarding severe enough to result in abnormal gait or spinal contour.  Additionally, the examiner should indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(C)  The examiner should provide an assessment of the severity of radiculopathy of the right lower extremity, to include whether the Veteran suffers from mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the affected nerve.  The examiner should clearly delineate all functional impairments caused by the right lower extremity. 

(D)  The examiner should provide an assessment of the severity of radiculopathy of the left lower extremity, to include whether the Veteran suffers from mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the affected nerve.  The examiner should clearly delineate all functional impairments caused by the left lower extremity. 

(E)  The examiner should provide an assessment of the functional effects the Veteran's lower back disability and radiculopathy of the right and left lower extremities have on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

3.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2013 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  For each cervical spine disorder found to be present, the examiner should offer an opinion as to whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that any such cervical spine disorder had its onset in or is otherwise related to service.  The examiner should specifically consider the September 1978 STR indicating that the Veteran complained of pain radiating from his lower to upper back, as well as his in-service head injuries in October 1972 and April 1974.  The examiner should also consider the Veteran's statements as to the onset and continuity of his cervical spine pain.

(B)  For each cervical spine disorder found to be present, the examiner should offer an opinion as to whether it is it at least as likely as not (i.e., a 50 percent probability or greater) that any such cervical spine disorder was caused OR aggravated by his degenerative arthritis of the lumbar spine.  The examiner should specifically consider the Veteran's claim that his low back disorder caused "misalignment" with his cervical spine.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




